Name: 97/871/EC: Commission Decision of 16 December 1997 amending Decision 97/467/EC on drawing up provisional lists of third-country establishments from which the Member States authorize imports of rabbit meat and farmed game meat (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  trade;  agricultural policy;  cooperation policy
 Date Published: 1997-12-24

 Avis juridique important|31997D087197/871/EC: Commission Decision of 16 December 1997 amending Decision 97/467/EC on drawing up provisional lists of third-country establishments from which the Member States authorize imports of rabbit meat and farmed game meat (Text with EEA relevance) Official Journal L 353 , 24/12/1997 P. 0047 - 0048COMMISSION DECISION of 16 December 1997 amending Decision 97/467/EC on drawing up provisional lists of third-country establishments from which the Member States authorize imports of rabbit meat and farmed game meat (Text with EEA relevance) (97/871/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third-country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs (1), as amended by Council Decision 97/34/EC (2), and in particular Article 2 (1) thereof,Whereas provisional lists of establishments producing rabbit meat and farmed game meat have been drawn up by Commission Decision 97/467/EC (3) as last amended by Commission Decision 97/869/EC (4);Whereas the People's Republic of China has sent a list of establishments producing rabbit meat and farmed game meat and for which the responsible authorities certify that the establishments are in accordance with Community rules;Whereas a Community veterinary mission has shown that the structure and organization of the competent authority responsible for the approval of the establishments are sufficient and that the powers available to that competent authority guarantees that it can provide the implementation of Community rules; whereas these checks included on-the-spot inspection in establishments appearing on the list which have shown that the hygiene standards of these establishments are sufficient;Whereas a provisional list of establishments producing rabbit meat can thus be drawn up for the People's Republic of China;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to this Decision is added to the Annex of Decision 97/467/EC.Article 2 This Decision shall apply from 1 January 1998.Article 3 This Decision is addressed to the Member States.Done at Brussels, 16 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 13, 16. 1. 1997, p. 33.(3) OJ L 199, 26. 7. 1997, p. 57.(4) See page 43 of this Official Journal.ANNEX PaÃ ­s: RepÃ ºblica Popular de China / Land: Folkerepublikken Kina / Land: Volksrepublik China / Ã Ã ¾Ã ±Ã ¡: Ã Ã ¡Ã ºÃ ªÃ  Ã Ã §Ã ¬Ã ¯Ã ªÃ ±Ã ¡Ã ´Ã Ã ¡ Ã ´Ã §Ã ² Ã Ã Ã ­Ã ¡Ã ² / Country: People's Republic of China / Pays: RÃ ©publique populaire de Chine / Paese: Repubblica popolare cinese / Land: China (Volksrepubliek) / PaÃ ­s: RepÃ ºblica Popular da China / Maa: Kiinan kansantasavalta / Land: Folkrepubliken Kina >TABLE>